NOT FOR PUBLICATION                         FILED
                    UNITED STATES COURT OF APPEALS                         APR 19 2017
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

SARABJIT SINGH,                                  No.   16-70211

                Petitioner,                      Agency No. A096-165-814

 v.
                                                 MEMORANDUM *
JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted April 11, 2017**

Before:      GOULD, CLIFTON, and HURWITZ, Circuit Judges.

      Sarabjit Singh, a native and citizen of India, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order denying his motion to reopen

proceedings. We have jurisdiction under 8 U.S.C. § 1252. We review for abuse of

discretion the BIA’s denial of a motion to reopen, Najmabadi v. Holder, 597 F.3d



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
983, 986 (9th Cir. 2008), and we deny the petition for review.

      The BIA did not abuse its discretion in denying Singh’s second motion to

reopen, where Singh filed it more than eight years after the BIA’s final order, see 8

C.F.R. § 1003.2(c)(2), and where Singh failed to demonstrate changed country

conditions in India to qualify for the regulatory exception to the limitations

imposed on filing a motion to reopen, see 8 C.F.R. § 1003.2(c)(3)(ii), Najmabadi,
597 F.3d at 987-90 (evidence must be “qualitatively different” to warrant

reopening); see also Toufighi v. Mukasey, 538 F.3d 988, 996-97 (9th Cir. 2008)

(evidence was immaterial in light of prior adverse credibility determination).

      PETITION FOR REVIEW DENIED.




                                          2                                      16-70211